Citation Nr: 0509561	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-36 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits, in the 
amount of $13,137.00, plus accrued interest thereon.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel





INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.

This appeal arises from a September 2002 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a statement received in April 2002, the veteran requested 
a personal hearing at the RO.  The veteran was subsequently 
scheduled to appear before a Hearing Officer at the RO, and 
he was notified of the date and time of his hearing in a 
July 2002 letter.  The appellant, however, failed to report 
for the scheduled hearing.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 2003, the veteran indicated that he 
wished to appear at a personal hearing before a Veterans Law 
Judge at the RO.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his behalf, expresses a desire to 
appear in person.  In this case, the veteran has never been 
scheduled to appear at a hearing before a Veterans Law Judge.  
While the Board recognizes that the veteran is incarcerated 
in a Federal Correctional Institution, VA cannot simply 
assume that the appellant will not appear.  Thus, the Board 
concludes that this case must be remanded so that a hearing 
may be scheduled for the veteran to appear before a Veterans 
Law Judge.

While this case requires remanding, the veteran is advised 
that VA is not authorized by statute or regulation to direct 
the release of the appellant from a correctional facility.  
See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While some 
penal institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing, that decision is 
not a matter within VA's power, and the veteran must be 
advised that he alone is responsible for making arrangements 
to appear for the VA hearing with the proper authority within 
his institution.

Accordingly, this case is REMANDED for the following 
development:

The RO is to schedule the veteran for a 
personal hearing to be conducted by a 
traveling Veterans Law Judge.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the claims 
folder.  The veteran is advised that VA 
is not authorized by statute or 
regulation to direct his release from a 
correctional facility, and that he alone 
is responsible for making arrangements 
with the proper authority within his 
institution to authorize his appearance 
at the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


